Hosmer, Ch. J.
This case presents the enquiry, whether the defendant was non compos mentis at the execution of the note in question; and to establish this fact, the defendant was permitted to show certain acts evincive of a continued and uninterrupted lunacy, from a period commencing before the note was given, and terminating some time after. In the investigation of a point, which often is of great difficulty, it is frequently indispensible, to go into a history of the supposed lunatic’s mind, both before, at, and after his contract, in order to ascertain his real condition, at the moment of entering into an agreement. Such tessimony is, undoubtedly, admissible; and such has been the invariable practice. Dickinson v. Barber, 9 Mass. Rep. 225.
The county court rejected the mere opinions of the witnesses, relative to the defendant’s insanity, but admitted them *209in connexion with the facts on which they were founded; and in doing this, they discriminated soundly and legally. This is not a novelty, but sanctioned by the usual practice of courts in such cases. Swift's Ev. 111. Poole & al. v. Richardson, 3 Mass. Rep. 330. Dickinson v. Barber, 9 Mass. Rep. 227. Such evidence is admissible, to confirm the witness, and to attach a proper confidence in his testimony, and to form a correct estimate of the credit due to him. In addition to this; although it would be dangerous in its tendency, to admit the uncorroborated opinion of a witness, relative to the operations of another’s mind; yet, when it is found to be presumptively supported by facts, it carries with it a convincing weight. The best testimony the nature of the case admits of, ought to be adduced; and on the subject of insanity, in my judgment, it consists in the representation of facts, and of the impressions which they made.
That the defendant received money for his indemnity, from the note in question, at a time when, confessedly, he was of sound mind, was a fact, which should have been received in evidence. This, it is true, would not ratify or confirm a contract originally void; but it had a tendency to prove the recognition of it, and that the defendant was of sound mind when he made the note. If it conduced, in the smallest degree, to prove the sanity of the defendant, it should have been received, and left to the jury, who are the legal judges of the weight of testimony. Gibson & Johnson v. Hunter, 2 H. Bla. 205. 288. Gardner v. Preston, 2 Day, 205.; and that it did thus conduce, I entertain no doubt. On this sole ground, the judgment of the county court was manifestly erroneous.
The other Judges were of the same opinion.
Judgment to be reversed.